I concur. I agree with the statement in the dissenting opinion of Judge HOYT to the effect that there may be a removal for cause under a proper state of facts without "formal charges, formal notice and a formal hearing." But the record before us does not reveal such state of facts. The resignation of respondent was submitted with a request that he be permitted to return to his position as fireman in the department. He was directed to do so, and the resignation as submitted was accepted. The action of the commission was formally entered in the minutes. More than a month later — on the day following adoption of the resolution of the Civil Service Commission of December 5th set out in the opinion of Mr. Justice LARSON — the minutes were amended to read that the mayor "had been advised" that the respondent had been guilty of the conduct therein recited and that he should be removed from his position as chief of the fire department; that his resignation had been demanded for that reason; and that the resignation was submitted by the mayor.
Whether the minutes as amended evidence an intention on the part of the City Commission to remove "for cause" by acceptance of the resignation, or merely state the reason why the mayor was moved to submit the resignation, is not free from doubt. But in my opinion the record leaves room for no semblance of doubt that respondent was not confronted with a situation which called on him to speak with reference to being "relieved for cause" or which afforded him the slightest opportunity to do so.